      1:19-cv-02270-MGL         Date Filed 05/26/20     Entry Number 30       Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                    AIKEN DIVISION

WILLIE BELL, JR.,                               §
           Petitioner,                          §
                                                §
vs.                                             §
                                                §     Civil Action No. 1:19-02270-MGL
                                                §
LEVERN COHEN, Warden Ridgeland                  §
Correctional Institution,                       §
              Respondent.                       §
                                                §

          ORDER ADOPTING THE REPORT AND RECOMMENDATION
      AND GRANTING RESPONDENT’S MOTION FOR SUMMARY JUDGMENT

       Petitioner Willie Bell, Jr. (Bell), proceeding pro se, filed this action asserting a habeas

corpus claim under 28 U.S.C. § 2254. This matter is before the Court for review of the Report and

Recommendation (Report) of the United States Magistrate Judge suggesting Respondent Levern

Cohen’s (Cohen) motion for summary judgment be granted and the petition be dismissed with

prejudice. The Report was made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02

for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court
      1:19-cv-02270-MGL         Date Filed 05/26/20      Entry Number 30        Page 2 of 3




may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on May 5, 2020. To date, Bell has not filed any

objections to the report. “[I]n the absence of a timely filed objection, a district court need not

conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

Moreover, a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46

(4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court Cohen’s motion for summary judgment is GRANTED and Bell’s petition

is DISMISSED WITH PREJUDICE.

       To the extent Bell moves for a certificate of appealability, that request is DENIED.



       IT IS SO ORDERED.

       Signed this 26th day of May 2020 in Columbia, South Carolina.

                                                     s/ Mary Geiger Lewis
                                                     MARY GEIGER LEWIS
                                                     UNITED STATES DISTRICT JUDGE


                                         *****
                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.
1:19-cv-02270-MGL   Date Filed 05/26/20   Entry Number 30   Page 3 of 3
